
	
		I
		112th CONGRESS
		1st Session
		H. R. 210
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to deem certain
		  service in the organized military forces of the Government of the Commonwealth
		  of the Philippines and the Philippine Scouts to have been active service for
		  purposes of benefits under programs administered by the Secretary of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Fairness Act of
			 2011.
		2.Certain service
			 in the organized military forces of the Philippines and the Philippine Scouts
			 deemed to be active service
			(a)In
			 GeneralSection 107 of title 38, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 not after Army of the United States, shall;
			 and
					(B)by striking
			 , except benefits under— and all that follows in that subsection
			 and inserting a period;
					(2)in subsection
			 (b)—
					(A)by striking
			 not after Armed Forces Voluntary Recruitment Act of 1945
			 shall; and
					(B)by striking
			 except— and all that follows in that subsection and inserting a
			 period;
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)Determination of
				eligibility
							(1)In
				generalIn determining the eligibility of the service of an
				individual under this section, the Secretary shall take into account any
				alternative documentation regarding such service, including documentation other
				than the Missouri List, that the Secretary determines relevant.
							(2)ReportNot later than March 1 of each year, the
				Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and
				House of Representatives a report that includes—
								(A)the number of
				individuals applying for benefits pursuant to this section during the previous
				year; and
								(B)the number of such
				individuals that the Secretary approved for
				benefits.
								;
				and
				(4)by amending
			 subsection (d) to read as follows:
					
						(d)Relation to
				Filipino Veterans Equity Compensation FundSection 1002(h) of the American Recovery
				and Reinvestment Act of 2009 (title X of division A of Public Law 111–5; 123
				Stat. 200; 38 U.S.C. 107 note) shall not apply to an individual described in
				subsection (a) or (b) of this
				section.
						.
				(b)Conforming
			 Amendments(1)The heading of such
			 section is amended to read as follows:
					
						107.Certain service
				deemed to be active service: service in organized military forces of the
				Philippines and in the Philippine
				Scouts
						.
				(2)The item relating to such section in
			 the table of sections at the beginning of chapter 1 of such title is amended to
			 read as follows:
					
						
							107. Certain service deemed to be active
				service: service in organized military forces of the Philippines and in the
				Philippine Scouts.
						
						.
				  
				3.Effective
			 date
			(a)In
			 generalThe amendments made by this Act shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
			(b)ApplicabilityNo
			 benefits shall accrue to any person for any period before the effective date of
			 this Act by reason of the amendments made by this Act.
			
